EXHIBIT 99.1 TECH DISPOSAL, INC. (A Development Stage Company) AUDIT REPORT OF INDEPENDENT ACCOUNTANTS AND FINANCIAL STATEMENTS From Inception on March 26, 2010 through December 31, 2010 TECH DISPOSAL, INC. (A Development Stage Company) Table of Contents Page Audit Report of Independent Accountants F - 1 Balance Sheet – December 31, 2010 F - 2 Statement of Operations for the period from inception on March 26, 2010 through December 31, 2010 F - 3 Statements of Stockholder’s Equityfor the period from inception on March 26, 2010 through December 31, 2010 F - 4 Statement of Cash Flows for the period from inception on March 26, 2010 through December 31, 2010 F - 5 Notes to Financial Statements F - 6 SADLER, GIBB & ASSOCIATES, L.L.C. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Tech Disposal, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Tech Disposal, Inc. as of December 31, 2010, and the related statements of operations, stockholders’ equity and cash flows for the period from inception on March 26, 2010 through December 31, 2010.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
